 DEPENDABLE MACHINE CO., INC.21WE WILL NOT enter into, renew, or enforce any provisions in any collective-bargain-ing agreementwith Hotel and Restaurant Employees and Bartenders International Union,Local 208, or any other labor organization, which requires employees or applicants foremployment to join, or maintain membership in, such labor organization as a condition ofemployment, unless such agreement shall have been authorized as provided in the Act.WE WILL NOT discourage membership in Building Service Employees InternationalUnion, Local 201, AFL, or any other labor organization of our employees, by failing orrefusing to reinstate any of our employees, or in any other manner discriminateagainstour employees in regard to their hire or tenure of employment or any term or conditionof employment.WE WILL NOT refuse to bargain collectively with, and, upon request, WILL BARGAINcollectivelywith Building Service Employees International Union, Local 201, AFL, asexclusive representative of the employees in the unit set forth below, with respect togrievances,labor disputes, wages, rates of pay, hours of employment, or other terms orconditions of employment, and ifagreementis reached, embody the same in a writtencollective-bargaining agreement with said union.WE WILL NOT in any like or related manner, interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labor organizations,to join or assist Building, Service Employees International Union, Local 201, AFL, or anyother labor organization, to bargain collectively through representatives of their ownchoosing, and toengagein collectivebargainingor other mutual aid or protection, or torefrain from any or all such activities, except to the extent that such right may be af-fected by an agreementrequiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.WE WILL make whole each of the employees who went on strike on April 10, 1952. andwho made unconditional application for reinstatement, on April 14, 1952, for any loss ofearningseach may have sustained, as a result of the discrimination, in the manner setforth in the section in the Intermediate Report and Recommended Order entitled "TheRemedy."All hourly rated janitors, janitresses, and all other janitorial employees, commonlyreferred to as bull cooks, employed by UniversalFood Service, Inc., at Hanford Works,North Richland, Washington, excluding all supervisors as defined in the Act, constitutean appropriate unit for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.All our employees are free to become or remain members of Building Service EmployeesInternationalUnion,Local 201, AFL, or any other labor organization, except to the extentthat this right may be affected by an agreement in conformity with Section 8 (a) (3) of the Act.We will not discriminate in regard to the hire and tenure of employment or any term or condi-tion of employment of any employee or applicant for employment because of membership ornonmembership in, or activity on behalf of any such labor organization, except as aforesaid.UNIVERSAL FOOD SERVICE, INC.,Employer.Dated ..........................................................By ..................................................(Representative)(Title)This notice must remain posted for 60 consecutive days from the date hereof, and must notbe altered, defaced, or covered by any other material.DEPENDABLE MACHINE CO., INC.andINTERNATIONAL AS-SOCIATION OF BRIDGE, STRUCTURAL AND ORNAMENTALIRON WORKERS, AFL, LOCAL 729.Case No. 11-CA-411.April 13, 1953DECISION AND ORDEROn February 20, 1953, Trial Examiner Max M. Goldmanissued his Intermediate Report in the above-entitled proceeding,finding that the Respondent had engaged in and was engaging in104 NLRB No. 3. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the IntermediateReport and a supporting brief.The Board' has reviewed the rulings of the Trial Examinerand finds that no prejudicial error was committed. The rulingsare hereby affirmed. The Board has considered the IntermediateReport, the exceptions and brief, and the entire record in thecase,: and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, 3 with the following additions:We agree with the Trial Examiner that the Respondent refusedto bargain with the Union on and after November 17, 1951, inviolation of Section 8 (a) (5) of the Act.As found in the Intermediate Report, the Union asserted itsmajority status4 and requested recognition in aletterwhichtheRespondent received on November 17, 1951.6 The Respondentmade no reply to the request, but within a few days met withrepresentatives of the Board and the Union. At the meeting, theRespondent questioned the Union's majority and requested anelection.A consent-election agreement was executed onNovember 23, setting the election for November 30. Meanwhile,before the election, the Respondent engaged in a course ofconduct violative of Section 8 (a) (1) of the Act, as detailed inthe Intermediate Report. The Union lost the ensuing electionby a vote of 15 to 14.6 Like the Trial Examiner, we find thattheRespondent, in proposing and proceeding to an election,was not motivated by a good-faith doubt as to the Union'srepresentative status, but, rather, by a rejection of the col-lective-bargaining principle. Under these circumstances, wefurther find there was no genuine question concerning repre-1Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersinconnectionwith this case to a three-member panel [Members Houston, Styles, andPeterson].2 The request by the Respondent for oral argument is denied because the record, exceptions,and brief, in our opinion, adequately present the issues and the positions of the parties.We find no merit in the Respondent's contention that the Trial Examiner was biased be-cause he resolved every material conflict of evidence in favor of the General Counsel andagainsttheRespondent. N. L R. B. v. Pittsburgh S. S. Co., 337 U. S. 656, reversing andremanding 167 F. 2d 126 (C. A. 6).4At the hearing, the Respondent alleged that a number of union designation cards had beenobtained "under pressure " However, the record fails to substantiate such allegation. Ac-cordingly, we find, as did the Trial Examiner, that the Union, on November 13, 1951, and atall times thereafter, was the exclusive representative of the employees involved herein.Furthermore, contrary to the Respondent's contention, the Union was not obligated, in thecircumstances of this case, to offer proof of its majority status by showing its authorizationcards to the Respondent, as the Respondent never requested such proof. N.L R.B v. EverettVan Kleeck & Company, Inc., 189 F. 2d 516 (C A. 2), enforcing 88 NLRB 785.5On the same day o' the next day, the Respondent also received notification that the Unionhad already filed a petition for certification.6On December 5, the Union filed objections to the election. However, on January 24, 1952,the Union was permitted to withdraw its objections without prejudice and then filed the chargein this proceeding. On January 25, the Regional Director certified the election results. DEPENDABLE MACHINE CO., INC.23sentationamong the Respondent's employees and thereforeregard as a nullity the election proceeding.iORDERUpon the entire record in this case and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Respondent,DependableMachine Co.,Inc.,Greensboro,North Carolina,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with International Asso-ciation of Bridge, Structural and Ornamental Iron Workers,AFL, Local729, as the exclusive representative of all theemployees in the appropriate unit.(b) Threatening to close or sell the plant in the event theUnion is successful in coming into the plant,warning that themen would more likely get improvements in working conditionsif they voted against the Union,warning that the Respondentcould eliminate its GI training program, or in any other mannerinterfering with, restraining,or coercing its employees in theexercise of the right to self-organization,to form labor organi-zations, to join or assist the aforesaid or any other labororganization,to bargain collectively through representativesof their own choosing,to engage in concerted activity for thepurposes of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all of such activity,exceptto the extent that such rights may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment;as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Upon request bargain collectively with the above-namedlabor organization as the exclusive representative of all of itsemployees in the appropriate unit with respect to rates of pay,wages, hours of employment,and other conditions of employ-ment, and if an understanding is reached, embody such under-standing in a signed agreement.(b) Post at its plant at Greensboro,North Carolina,copies ofthenotice attached to the Intermediate Report and marked"Appendix B."8 Copies of said notice, to be furnished by theRegional Director for the Eleventh Region, shall,after beingduly signed by the Respondent's authorized representative, beposted by the Respondent immediately upon receipt thereof, andbe maintainedby itfora period of at least sixty(60) consecutivedays thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable7See,e g , N.L.R.B. v. Howell ChevroletCo., 204 F.2d 79(C.A. 9), enforcing 95 NLRB 410;The M. H. Davidson Company, 94 NLRB 142; Joy Silk Mills, Inc v.N.L.R.B.,185 F. 2d 732(C.A., D.C.),enforcing as modified 85 NLRB 1263.8 This notice,however,shall be amended by substituting for the words,"The Recommenda-tions of a Trial Examiner,"in the caption thereof, the words,"A Decision and Order."In theevent that this order is enforced by a United States Court of Appeals, there shall be substitutedfor the words,"Pursuant to a Decision and Order."the words,"Pursuant to a Decree of aUnited States Court of Appeals,Enforcing an Order." 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDsteps shall be taken by the Respondent to insure that said noticesare not altered,defaced,or covered by any other material.(c) Notify the Regional Director for the Eleventh Region, inwriting,within ten(10) days from the date of this Order whatsteps the Respondent has taken to comply herewith.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a chargefiledby InternationalAssociationof Bridge,Structural and Ornamental IronWorkers, AFL, Local 729, hereincalledthe Union. the General Counsel bythe RegionalDirectorfor the EleventhRegion(Winston-Salem,North Carolina), of the National LaborRelationsBoard,herein calledthe Board,issued his complaint dated October21, 1952,alleging thatthe Respondenthad engaged in and was engagingin unfairlabor practices withinthemeaning of Section8 (a) (1) and (5) and Section2(6) and (7) of the LaborManagementRelations Act 1947. 61Stat.1-5, herein called theAct. Copiesof the complaint and the chargetogetherwith notice ofhearing were duly served upon the parties.With respectto unfair labor practices the complaint alleges that the Respondent beginningabout October 1, 1951, hasinterferedwith,restrained,and coerced its employees in theexercise of the rightsguaranteed in Section7 of the Actand that since aboutNovember 13,the Respondent has refusedto bargainwith the Union.The Respondent's answer denies thecommissionof any unfairlabor practices.Pursuantto notice a hearing was held on November17, 18,and 19,1952, at Greensboro,North Carolina, before theundersigned,the TrialExaminer designatedby the Chief TrialExaminer.The chargingparty appearedthrough itsrepresentative and the GeneralCounseland the Respondent were representedby counsel.Fullopportunityto be heard,to examine andcross-examine witnesses,and to introduce evidence bearingon the issues, was afforded theparties.The General Counsel and the Respondentpresented oral argumentat the close of thetestimony and filed briefs withthe undersigned.tUpon the entirerecord inthe case, and from his observation of thewitnesses,the under-signed makesthe following:FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTThe Respondent,aNorth Carolina corporation,has its principal place of business at-Greensboro,North Carolina,and is engaged in the manufacture and sale of woodworkingmachinery and related products.The Respondent uses annually raw materials consisting of,among other things,metals and electrical equipment,valued at about $150,000 of which about5 percent comes directly from outside the State of North Carolina. The Respondent shipsannually finished products valued in excess of $25,000 to points outside the State of NorthCarolina.The undersigned finds that the Respondent is engaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Association of Bridge,Structural and Ornamental Iron Workers,AFL, Local729, is a labor organization admitting to membership employees of the Respondent.iAt thehearing the undersigned denied the Respondent'smotion to dismiss the complaintunder the proviso to Section 10 (b) of the Act. See, Cathey Lumber Co., 86 NLRB 157. Theoriginal charge filed January 24, 1952, alleged a request to bargain about November 13, 1951,that the Respondent refused to recognize the Union,that thereafter Respondent engaged inunfair labor practices to destroy the Union's majority, and by this and other conduct the Re-spondent interfered with, restrained,and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act. The first amended charge filed October 6, 1952, iteratedthe original charge and added certain allegations of violations of Section 8 (a) (3) of the Act.The second and last amended charge filed October 20, 1952, merely dropped the allegationsof violations of Section 8 (a) (3). In its brief the Respondent asserts that the record showsthat"the original charge was withdrawn during the latter part of March 1952, withoutprejudice, and so far as Respondent knows it was never reestablished." The undersignedhas not been able to find support in the record to sustain this assertion. DEPENDABLE MACHINE CO., INC.25III.THE UNFAIR LABOR PRACTICESThe refusal to bargain; and interference,restraint, and coercion1.The appropriate unitThe parties agree and the undersigned finds that all production and maintenanceemployeesat the Respondent's Greensboro plant, excluding office clerical employees,purchasing agent,salesman, foundry employees,guards, and all supervisors as definedin the Act,constitutea unit appropriate for the purposesof collectivebargainingwithin themeaningof Section 9 (b)of the Act.2.The majorityAssuming without deciding that all issues raised by the Respondent concerning the majoritystatus of the Union were resolved in the Respondent's favor, the record shows a sufficientnumber of union designation cards to constitute a majority. It is accordingly found that theUnion on November 13, 1951,and at all material times thereafter was and now is the exclusiverepresentative of the Respondent's employees in the above-described appropriate unit forthe purposes of collective bargaining within the meaning of Section 9 (a) of the Act.3.The eventsBeginning about the latter part of October 1951, Therman Dagenhart,then an employee,solicited his fellow employees to join the union.At about this time in the course of events,according to the credible testimony of employees Otto Rierson and Robert Van Slaughterand former employee W. H. Stinson,Samuel Inmon,the plant superintendent and a vicepresident at the time of the hearing,came around to them at the plantwitha pad and pencil andasked for suggestions towards the improvement of working conditions,and the matter of bathingfacilities was raised. 2By November 12, Dagenhart received designation cards froma majorityof the employeesand then turned them over to Julian Head,the Union's international representative.The nextday. November 13, Head,on behalf of the Union,filed a petitions with the Board for certifi-cation as representative of the Respondent's employees in the production and maintenanceunit and also wrote the Respondent asserting that the Union represented a majority of theemployees and requested recognition and bargaining.Thisletter was received by the Respond-ent on November 17 and notification ofthefiling of the petition was received by the Respondenton the same day or a day later.The Respondent did not reply to the Union's request forrecognition and Inmon. Head,and a Board field examiner among others,met in Greensborowithin a few days.Inmon took the position that the Respondent doubted the Union's assertionof majority status and requested an election.It does not appear that Head was asked to exhibitthe designation cards and Head did not offer to disclose the cards.A consent-election agree-ment was executed on November 23. setting the election for November 30.About 10 days prior to the election and over a period of a day or so Inmon interviewed mostof the employees of the unit individually in his office.During these interviews,among otherthings,Inmon stated to some of the employees, in substance,that if the Union was successfulin coming into the plant, John C. Inmon, the principal stockholder,would close down or sellthe plant.a Former employee Wallace Wyrick also testified crediblythat Charles Monett,then sales manager-and a vice president at the time of the hearing,who was present duringsomeof the interviews Inmon conducted,stated while he,Wyrick,was interviewed that themen would come nearer getting improvements such as hot water and household cleanlinessif they voted againstthe Union. s Contraryto Inmon's denials and according to the credibletestimonyof formeremployee Harry Keck,who among others had been employed as a GI=Inmon admitted having talkedwithvarious employees about bathingfacilitiesin Augustand September,but denied talkingto anyemployees about improvements in theplant withinthe 2weekspreceding a representation election on November 30.SCaseNo. 34-RC- 360.'Thisfinding is based upon the credible testimony of Rierson,Dagenhart,Stinson. em-ployeeRobert Van Slaughter,and former employeesWallaceWyrick and Gilmer Flynn.Inmon's denials are not credited.SMonnett denied having engaged any of the employees in conversation withreference tothe pending election. Z6DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrainee, Inmon stated during Keck's interview that John C. Inmon had brought the GI trainingin and he could throw it out of the window.Shortly before the election, officials of another firm in town which handles some of thesame products as does the Respondent, were seen in the plant examining the products andthemachinery.Itappears also that a person who was a stranger to the men was seen goingthrough the plant checking the name plates on the machinery used by the men and makingnotations on a pad. On November 28, 2 days before the election, the Respondent mailed aletter to each of its employees which is reproduced in its entirety as Appendix A. This letterclosed with the following paragraph:Men I have about all the regulations,competitions,and trouble with our little businessthat I can stand. I certainly hope you don't think it necessary to add an outside unionorganization to our present struggle for survival. Stick with me. Lets continue to worktogether. Think seriously before you vote Friday. Together and without a foreign unionwe can build this company and make it pay all of us better.On November 30 the election was held as scheduled Of the approximately 29 eligible voters,14 cast votes for and 15 cast votes against representation by the Union. On December 5, theUnion wrote the Regional Director requesting that the results of the election be set aside.asserting that the Respondent had engaged in unfair labor practices immediately prior tothe election and stating that formal charges would be filed later. On January 23, 1952, theUnion requested and the next day the Regional Director granted withdrawal of the Union'sobjections in the representation proceeding without prejudice. On January 24, the Unionfiled the charges initiating the instant case and the next day the Regional Director certifiedthat the Union did not receive a majority in the consent election which had been conducted.4.ConclusionsAfter the Respondent was notified of the Union's assertion of majority status and the filingof the representation petition it immediately set upon a course of conduct calculated toundermine the Union's majority status. Thus, and by the following conduct, it is found thatthe Respondent violated Section 8 (a) (1) of the Act: (1) Inmon at first threatened employeeswith sale or shutdown of the plant in the event the Union was successful and then this threatwas emphasized by the Respondent's letter dated 2 days before the election; (2) Monnettwarned that the men would more likely get improvements in working conditions if they votedagainst the Union; and (3) Inmon warned that the Respondent could eliminate its GI trainingprogram. It is accordingly further found that the Respondent's request for an election was notbased upon a good- faith doubt of majority, that the representation proceeding did not affectthe Union's prior majority designation, and that beginning November 17, 1951, when the Unionmade its request upon the Respondent for bargaining,the Respondent violated Section 8 (a) (5)of the Act.6In view of the Respondent's explanation that it and another firm in town are joint dealersof certain machines and on occasion buyers and officials of the other firm are taken throughtheplant in an effort to promote the product, and the Respondent's explanation that onoccasion persons such as lubrication salesmen, Government inspectors, and insuranceinspectors, who are strangers to the men, come through the plant and examine the machinesand make notes, the undersigned is oftheview that the General Counsel has not met the burdenof proof and no findings of unfair labor practices are based upon the incidents the Respondentthus explained.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in connection withthe operations of the Respondent described in section I, have a close, intimate, and substantialrelation to trade,traffic,and commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found tnat the Respondent has engaged in unfair labor practices within the meaningof the Act, it will be recommended that the Respondent cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.6See,Joy Silk Mills, Inc., 85 NLRB 1263; Dependable Wholesale Co., Inc., 102 NLRB 656,and cases there cited. DEPENDABLE MACHINE CO., INC.27Having found that the Respondent refused to bargain it will be recommended that theRespondent cease and desist from this conduct and upon request bargain collectively withthe Union with respect to rates of pay,wages, hours,and other terms and conditions of employ-ment.Having found that the Respondent threatened to close or sell the plant in the event the Unionwas successful,warned the men that they would more likely get improvements in workingconditionsif theyvoted againstthe Union,and warning that the Respondent could eliminateitsGI training program, the undersigned will recommend that the Respondent cease and desistfrom his conduct. The Respondent's infractions of Section 8 (a) (1) and 8 (a) (5) of the Act,herein found,disclose a fixed purpose to defeat self-organization and its objectives.Becauseof the Respondent's unlawful conduct and its underlying purposes,the undersigned is persuadedthat the unfair labor practices found are related to the other unfair labor practices prescribedby the Act,and that the danger of their commission in the future is to be anticipated fromthe course of the Respondent's conduct in the past. The preventativepurposesof the Act willbe thwarted, unless the remedial order is coextensive with the threat.In order,therefore,tomake effective the interdependent guarantees of Section 7, to prevent a recurrence ofunfair labor practices,and thus effectuate the policies of the Act,itwill be recommended thatthe Respondent be ordered to cease and desist from infringing in any manner upon the rightsguaranteedby Section 7 of the Act.On the basis of the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.InternationalAssociation of Bridge, Structural and Ornamental Iron Workers, AFL,Local 729, is a labor organization within the meaning of Section 2(5) of the Act.2.Allproduction andmaintenance employees at the Respondent'sGreensboro plant,excluding office clerical employees,purchasing agent,salesman,foundry employees,guards,and all supervisors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.3.The above-named labor organization was on November 13,1951,and at all timesmaterial thereafter, the exclusive representative of all the employees in the aforesaid appro-priate unit for the purposes of collectivebargainingwithin themeaningof Section 9 (a) of theAct.4.By refusing on November17, 1951,and at all times thereafter to bargain collectivelywiththe above-named labor organization as the exclusive representative of its employees inthe aforesaid appropriate unit, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (5) of the Act.5.By threatening to close or sell the plant in the event the Union is successful in cominginto the plant,warning that the men would more likely get improvements in working conditionsif they voted against the Union, andwarningthat the Respondent could eliminate its GI trainingprogram,and by refusing to bargain and thus interfering with,restraining,and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act[Recommendations omitted from publication.)APPENDIX ATo.Employees of Dependable Machine Company, Inc.Do you know the difficulty in trying to start a little business today? Let me tell you someof my experience.Iam a machinist. In 1917 I started in the shop as an apprentice. After four years ofapprenticeship I was recognized as a machinist. For twenty years I worked for the otherfellow. Those were the most carefree, happy years of my life I have run and can now operateevery type of machine tool we have in our shop I know many of the thoughts that run throughan operator's mind as he attends his machineYou do not have to worry about meeting the pay roll Friday You do not have to worry aboutgetting materials on which to work. You do not have to worry about advertising and selling theproduct you make You do not have to worry about the many government regulations that are 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDimposed upon businessesYou do not have to worry about the competition of the big, wellestablished companyYou do want good working conditions, you want to be compensated fairly; you want recognitionof what you do; and you want to be treated rightIn 1937 I took a part of what I had saved while working for the other fellow, bought a fewsecondhandmachine tools, and started a little shop of my own. I named it the DependableMachine Company. In 1934 I move the shop to our present location. All the time I have beenputtingmore and more money into this business trying to make it go, trying to establish itsname, trying to develop our line of Grinders, our Rip Saws, and lastly our Moulder The firstof this year I mortaged the real estate and all of our equipment to get $35,000.00, with whichto develop and promote the sale of our Moulder. We have had considerable trouble and lotsof expense with our Moulder I have not drawn any salary out of the business in three years.I long for the carefree days I enjoyed from 1917 to 1937 when I did not have the responsibility,the burden and the trouble of trying to operate a business.Now some strangers come along; some union organizers whose only source of income isunion dues, they tell you they can do more for you than I have been able to do; they tell youthateven a little shop like ours should be unionized; they promise great and better things;they don't have to make good on their promises.The only way I can continue to do anything is for our production men, our engineer, oursales manager, our officestaff, andmetowork together as a team, make some good machines,sell them at a profit, and thereby get some money with which to do the things that you and Iboth would like to see done.We have hospital insurance in our group. You pay a part of the premium and I pay part. Wehad a one week paid vacation and also a small bonus last July. Back in years when theCompany made some money I paid the men bonuses. The first half of this year I suggesteda profit sharing plan which we abandoned by mutual agreement because the profits we aremaking were very small. You men know that if you will work with me and if we can makesome money that I will share it liberally with you. We are now working 50 hours a wokand paying for 55 hours each week. The take home pay of our men is about as good as hi anymachine shop in this section.Men I have about all the regulations, competitions, and trouble with our little business thatIcan stand. I certainly hope you don't think it necessary to add an outsideunion organizationto our presentstrugglefor survival Stick with me. Let's continue to work together. Thinkseriously before you vote Friday. Together and without a foreign union we can build thiscompany and make it pay all of us better.Sincerely,/s/ John C. InmonJohn C. Inmon,PresidentAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Relations Board.and in order to effectuate the policies of the National Labor Relations Act, we hereby notifyour employees that:WE WILL NOTthreaten to close orsell theplant in the event the Union is successfulincoming into the plant, warn our employeesthat theywould be more likely to getimprovements in working conditions if they voted against the Union,or warn our em-ployees that we could eliminate the GI training program.WE WILL NOT in any othermanner interferewith,restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations,to joinor assist International Association of Bridge.Structural and Ornamental Iron Workers,AFL, Local729, or any other labor organization,to bargain collectively through repre-sentatives of their own choosing,to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, or to refrain from any or all suchactivities except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment as authorized in Section8 (a) (3) ofthe Act. PAPE BROADCASTINGCOMPANY (RADIO STATION WALA)29WE WILL, upon request, bargain collectively with International Association of Bridge,Structural and Ornamental Iron Workers, AFL, Local 729, as the exclusive representativeof all our employees in the appropriate unit described below with respect to rates of pay,wages, hours of employment,and other conditions of employment,and if an understandingis reached,embody such an understanding in a signed agreement.The bargaining unit is:All production and maintenance employees at our Greensboro plant, excluding officeclerical employees, purchasingagent,salesman, foundry employees, guards, and allsupervisors as defined in the Act.DEPENDABLEMACHINE CO., INC.,Employer.Dated..........................................................By ..................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, orcovered by any other material.PAPE BROADCASTING COMPANY (RADIO STATION WALA)andJOHNA. THOMPSONLOCAL UNION NO. 1264, RADIO BROADCAST TECHNICIANS,INTERNATIONALBROTHERHOODOFELECTRICALWORKERS, AFLandJOHN A. THOMPSON. Cases Nos. 15-CA-412 and 15-CB-84. April 13, 1953DECISION AND ORDEROn September 22, 1952, Trial Examiner Sidney Lindner issuedhis Intermediate Report in the above -entitled proceeding, findingthat the Respondents had engaged in and wereengagingin certainunfair labor practices, and recommending that they cease anddesist therefrom and take certain affirmative action, as set forthin the copy of the Intermediate Report attached hereto. There-after, the Respondents and the General Counsel filed exceptionsto the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions andbriefs, and the entire record in the case, and hereby adoptsthe Trial Examiner's findings, conclusions, and recommenda-tions with the following modifications.'The principal question of law in thiscase is whether theRespondent Local 1264 of the IBEW could lawfully requireThompson, an electrician, to surrender his membership cardinLocal 505 of the IBEW as a condition for satisfying theunion-security clause in Local 1264'sagreementwith PapeBroadcastingCompany, the employer Respondent. We agreewith the TrialExaminer'sconclusion that such a requirementexceeds themeasureof union security permitted by the Act andis therefore unlawful.' The Trial Examiner also found, and weIThe parties' request for oral argument is hereby denied inasmuch as the record,includ-ing the exceptions and briefs,adequately presents the issues and the positions of the parties.2Union Starch&RefiningCo., 87 NLRB 779, enforced 186 F.'2d 1008(C. A. 7).104 NLRB No. 2.